Citation Nr: 0304083	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected left 
knee torn lateral-collateral ligaments, with chronic strain 
and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), rendered in August 1996 and August 1997.  In a 
decision/remand dated in November 2000, the Board remanded 
this case for additional development.  The requested 
development has been accomplished, and the case has been 
returned to the Board for appellate disposition.

In the November 2000 remand, the Board asked the RO to issue 
a Statement of the Case (SOC) on a claim of entitlement to an 
increased rating for a right knee disability, which the RO 
denied in a September 1997 rating decision with which the 
veteran had filed a timely Notice of Disagreement.  The 
record shows that the RO issued the SOC in September 2002, 
thereby advising the veteran of his appellate rights and his 
duty to perfect the appeal within the 60-day period 
immediately following the SOC notification letter, if he 
wished the Board to acquire jurisdiction over this particular 
matter and review it on appeal.  The veteran did not file a 
Substantive Appeal within the afforded timeframe, and his 
representative did not list this issue as an issue his client 
wishes to have reviewed on appeal when he filed his Written 
Brief Presentation on behalf of the veteran in February 2003.  
Thus, no further action is warranted on this matter, as the 
Board remains without jurisdiction over it.

It is further noted that, having accomplished the development 
requested by the Board regarding the secondary service 
connection issue that is the object of this decision, the RO 
issued a Supplemental Statement of the Case (SSOC) in 
September 2002, listing both this issue and the issue of 
entitlement to an increased rating for a service-connected 
left knee disability as issues still on appeal before the 
Board.  The former issue is certainly still on appeal, but 
the latter is not, as it was already reviewed on appeal, and 
denied, by the Board in its November 2000 decision/remand.  
Therefore, it has not been listed on the first page of this 
decision and it will not be further addressed herein.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran's cardiovascular 
disability, initially diagnosed more than 45 years after 
service, is proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

Service connection for a cardiovascular disability, claimed 
as secondary to service-connected left knee torn lateral-
collateral ligaments, with chronic strain and arthritis, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, having received the veteran's claim for service 
connection for a cardiovascular disability on a secondary 
basis in November 1995, the RO advised the veteran, by letter 
dated in December 1995, that, in order to consider his claim 
for a "heart condition as secondary to your service 
connected left knee condition," he needed to "submit 
medical evidence showing a relationship between these two 
conditions."  The RO thereafter gave the veteran an 
opportunity to submit oral testimony in support of his appeal 
of this particular issue, which the veteran did at a personal 
hearing that was held at the RO in July 1997.  A transcript 
of that hearing is of record.  The RO also secured all 
available VA medical records and scheduled the veteran for a 
VA "diseases of the heart examination," to have the 
veteran's cardiovascular system examined and to obtain a 
medical opinion as to the etiology of the claimed 
cardiovascular disability.  The examination was conducted in 
July 1997, and its report is of record as well.

Additionally, it is noted that, upon initial certification of 
the veteran's appeal for the Board's appellate review in 
October 2000, the RO informed the veteran, by letter of the 
same date, of the fact that his record was in the process of 
being physically transferred to the Board's headquarters in 
Washington, D.C., and of his right to submit additional 
evidence or testimony within 90 days from that letter.  No 
response from the veteran was received to that letter.  
Thereafter, by letter dated in April 2001, the RO notified 
the veteran of the enactment of the VCAA, of VA's redefined 
duties to assist and notify, of the action that VA was taking 
on his behalf, and of the information and evidence that was 
still needed from the veteran in his case.  The veteran was 
also invited in that letter to contact VA, via a toll-free 
number that was provided therein, if he had any questions or 
needed further assistance.  More recently, by letter dated in 
January 2003, the RO informed the veteran that, having 
completed the development requested by the Board in its 
November 2000 remand, his case was being returned to the 
Board for appellate disposition but that the veteran once 
again had the right to send any additional pertinent evidence 
or argument directly to the Board in support of his appeal, 
and/or request a hearing, and that, if he did so, the Board 
would then determine whether to grant his request or accept 
that new evidence.  No response has been received from the 
veteran to that letter, and the Board further notes that the 
veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's service medical records reveals no 
complaints of any cardiovascular-related symptoms during 
service and a negative clinical evaluation of the veteran's 
lungs, chest, heart, and vascular system upon medical 
examination for separation purposes in June 1954.

As indicated earlier, the veteran filed his claim for service 
connection for a cardiovascular disability in November 1995, 
essentially contending that the claimed disability is 
secondary to his service-connected left knee disability.

According to a November 1995 VA outpatient treatment record, 
the veteran had severe end-stage osteoarthritis in the right 
knee, and he was deemed "not a surgical candidate for his 
heart disability."  A VA discharge summary reflecting a 
four-day admission due to complaints of chest pain reveals 
that an acute myocardial infarction was ruled out, and that 
there had been no recurrence of the chest pain since its 
resolution on the day of the admission.  That report also 
describes the veteran as a well-developed, well-nourished 
obese individual who had a history of tobacco use, having 
quit two years ago.

A May 1996 VA outpatient treatment record reveals the 
veteran's report of suffering from increased chest pain and 
numbness in the left arm, which was assessed to be probably 
secondary to stress.

According to a June 1997 VA outpatient treatment record, the 
veteran's anxiety regarding his knee problems "causes him 
chest pains."

At the July 1997 RO hearing, the veteran essentially restated 
his contentions of record to the effect that his heart 
condition precluded a total knee replacement to be done in 
his case.  He also stated that he was "under a lot of stress 
and with angina" and, when asked about the first symptoms of 
a heart condition, he stated that he had first had them the 
night of November 18, 1995.  The veteran further asserted 
that both a cardiologist and an orthopedic surgeon had told 
him that his heart condition may have developed because of 
the stress related to his knees.

Of record also is a five-page handwritten statement from the 
veteran which contains an entry, dated July 6, 1997, that the 
veteran attributed to one of his VA physicians, reportedly 
certifying that the veteran "is under my care for coronary 
artery disease [and that] it is quite possible his knee pain 
can aggravate his angina."

On VA "diseases of the heart" medical examination in July 
1997, the veteran gave a past history of smoking two packs of 
tobacco every day, but said that he had quit smoking three or 
four years ago.  The veteran stated that he had suffered an 
episode of chest pain in November 1995, that he suffered from 
chest pain with exertion, and that the pain was usually 
relieved with nitroglycerin tablets.  The veteran was 
described as a 65-year old individual who was 6'2" tall and 
weighed 238 pounds.  An electrocardiogram done in May 1997 
suggested a sinus bradycardia with diffuse STT wave changes 
compatible with anterior lateral ischemia.  A June 1997 
cardiac catheterization had revealed evidence of total 
inclusion of the circumflex arteries, 70 percent cyanosis of 
the posterior descending artery, 60 percent cyanosis of the 
posterior lateral branch of the right coronary artery, and 70 
percent [cyanosis] of the mid left anterior descending 
artery.  Left ventricular function appeared normal, and chest 
X-Rays showed a normal chest, with normal cardiovascular 
silhouette mediastinum. Angina pectoris and coronary 
atherosclerosis were diagnosed, and the examiner provided the 
following opinion:

At this time we were requested by the VA 
as to what is the etiology of the 
veteran's heart condition.  It is felt 
that his heart condition is due to 
atherosclerosis.  It is not likely that 
the veteran's heart condition is due to 
his service-connected left knee 
[disability].

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection may be granted as well for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

At the outset, it is noted that, in this case, there is no 
evidence of inservice onset of the claimed cardiovascular 
disability, or of any causal relationship between the claimed 
current disability and service, nor has the veteran claimed 
that cardiovascular disease is related to service.  What the 
veteran clearly claims, as stated earlier, is a nexus between 
his service-connected left knee disability and his 
cardiovascular disability, i.e., service connection on a 
secondary basis.  The preponderance of the evidence is, 
however, against that claim, as the evidence of record shows 
a VA physician's opinion specifically negating the 
probability of there being a nexus between the veteran's 
cardiovascular disabilities and his knee disability, versus 
the veteran's report of another opinion suggesting the 
possibility of the knee pain causing aggravation of the 
veteran's angina.  The latter report consists of hearsay 
medical evidence, and is of limited probative value.  The 
connection between what a physician said and a layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, even 
assuming that this later opinion was indeed rendered by a VA 
physician, as claimed by the veteran, in merely offering a 
vague opinion of "possible" aggravation, it has 
substantially less weight than the former opinion, which 
specifically indicates that it is not likely that the 
veteran's heart disease is secondary to his left knee 
problems, and followed a thorough medical examination of the 
veteran.  The additional VA medical records in the veteran's 
claims files referred to earlier merely suggest that the 
veteran may be suffering from increased stress due to his 
preoccupation with his left knee problems, and reveal medical 
advice not to undergo knee surgery because of potential 
complications due to his cardiovascular symptoms.  They don't 
offer the link suggested by the veteran.

The Board acknowledges the veteran's belief that his 
cardiovascular disability is proximately due or secondary to 
his service-connected left knee disability.  However, he has 
not established, nor claimed, that he is a medical expert, 
capable of rendering medical opinions or establishing a 
medical fact.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his opinion of causation, in and of itself, is 
considered lay evidence and, as such, is insufficient to be 
considered "competent" evidence to be weighed against the 
above negative evidence.  Thus, the preponderance of the 
evidence is clearly against the veteran's claim for secondary 
service connection for a cardiovascular disability.

In short, it is not shown that the veteran's cardiovascular 
disability, initially diagnosed more than 45 years after 
service, is proximately due to or the result of a service-
connected disease or injury.

Finally, the Board acknowledges its awareness of VA's policy 
to administer the law under a broad interpretation and 
resolve reasonable doubt in favor of the claimant whenever 
there is an approximate balance of the positive and negative 
evidence which does not satisfactorily prove or disprove his 
or her claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In the present case, for the foregoing reasons and bases, 
there exists no reasonable doubt to be resolved in favor of 
the veteran because the preponderance of the evidence is 
clearly against his claim for service connection for a 
cardiovascular disability, claimed as secondary to service-
connected left knee torn lateral-collateral ligaments, with 
chronic strain and arthritis.




ORDER

Service connection for a cardiovascular disability, claimed 
as secondary to service-connected left knee torn lateral-
collateral ligaments, with chronic strain and arthritis, is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

